ON MOTION FOR REHEARING

POLEN, J.
On appellee’s motion for rehearing, we vacate our December 7, 2000, order remanding this case to the Unemployment Appeals Commission (“UAC”) for an evi-dentiary hearing to determine whether appellant timely received a copy of the UAC’s order. We, instead, dismiss this appeal without prejudice so that appellant may petition the UAC to consider vacating its original order and enter a new, appeal-able final order. See Etienne v. Simco Recycling Corp., 721 So.2d 399 (Fla. 3d DCA1998).
KLEIN and TAYLOR, JJ., concur.